          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

CHRISTOPHER MILLER
and KACI MILLER                                            PLAINTIFFS

v.                      No. 4:18-cv-502-DPM

FIRST AUTOMOTIVE SERVICE
CORPORATION; CREDIT
ACCEPTANCE CORPORATION;
and JOHN DOES 1-10                                    DEFENDANTS

                            JUDGMENT
     The Millers' complaint is dismissed with prejudice.



                                                     z,,
                                     D .P. Marshall Jr.
                                     United States District Judge
